DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
Response to Arguments
Applicant's argument, see pages 10-11, filed on Oct. 21, 2021, have been fully considered, but they are not persuasive. In response to applicant’s argument that the references fail to show the claimed features, Zhang suggests wherein the first and second groups are determined based on a threshold (classification of neighboring samples into two or more, non-continuous groups is illustrated in FIGS. 7C-7E. In some examples, the definition or calculation of thresholds may differ under different M values (e.g., different threshold values depending on the number of groups, and thus the number of linear models); 0137, 149 and Fig. 7C showing one threshold dividing the two groups and reproduced below). Therefore, the rejections are maintained.

    PNG
    media_image1.png
    415
    441
    media_image1.png
    Greyscale

 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12, 14-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, et al., (U.S. Patent Application Publication No. 2020/0177878 A1), [hereinafter Choi], and further in view of Zhang et al.,  (U.S. Patent Application Publication No. 2018/0077426 A1), [hereinafter Zhang].
Regarding claim 1, Choi discloses a method for predicting a video colour component, applicable to an encoder (a method of improving a linear model angular prediction used for an intra prediction (or intra-frame prediction) encoding and decoding process for a chroma image; 0006 and Fig. 1), comprising:
determining at least two groups including a first group and a second group, wherein the first group comprises of first colour component neighboring reference values and the second group comprises second colour component neighboring reference values of a current coding block (The CCLM is a method of predicting a chroma picture element value using a reconstructed luma picture element value, and is a method based on a characteristic that a correlation between a luma image and a chroma image is high; 0145);
establishing at least two computing models according to the at least two groups of first colour component neighboring reference values and second colour component neighboring reference values (A CCLM mode may include a linear model (LM) mode using one linear model, a multi-model linear model (MMLM) mode using a plurality of linear models, and a multi-filter linear model (MFLM) mode using a plurality of down-sampling filters; 0156), ;
selecting a computing model corresponding to the current coding block from the at least two computing models (determining the component prediction mode may include determining the component prediction mode among a first prediction mode using one linear model or a second prediction mode using a plurality of linear models; 0012); 
acquiring, according to the computing model (generating a prediction block of a chroma block using a linear model angular prediction method; 0035 and Fig. 7) corresponding to the current coding block, a second colour component predicted value of at least one sample in the current coding block (generating the second prediction sample may include generating the second prediction sample using a reconstructed sample of a luma block corresponding to the current chroma block when the determined component prediction mode is the first prediction mode; 0013);
encoding the second predicted value to obtain a bitstream in the encoder;
obtaining reconstruction value according to the second prediction value; and
obtaining a reconstruction picture (generating a second prediction sample by applying the determined component prediction mode to the current chroma block; and generating a final prediction sample of the current chroma block by using the first prediction sample and the second prediction sample; Abstract and Fig. 1).
However, Choi does not explicitly disclose wherein the first and second groups are determined based on a threshold; wherein each of the at least two groups has one model of the at least two computing models, wherein the at least two computing models are in the same intra prediction model with different model parameters.
Zhang suggests wherein the first and second groups are determined based on a threshold (classification of neighboring samples into two or more, non-continuous groups is illustrated in FIGS. 7C-7E. In some examples, the definition or calculation of thresholds may differ under different M values (e.g., different threshold values depending on the number of groups, and thus the number of linear models); 0137, 149 and Fig. 7C); wherein each of the at least two groups has one model of the at least two computing models, wherein the at least two computing models are in the same intra prediction  model with different model parameters (As illustrated in FIG. 13, video encoder 20 and video decoder 30 may be configured to apply Model 1 to coded luma samples (down-sampled if not in the 4:4:4 format) in the current block in the first classification group (black circles) to derive the corresponding predicted chroma samples in the current block. Likewise, video encoder 20 and video decoder 30 may be configured to apply Model 2 to coded luma samples (down-sampled if not in the 4:4:4 format) in the current block in the second classification group (white circles) to derive the corresponding predicted chroma samples in the current block; 163-5 and Fig. 13 showing different coefficients α1 and β1 and α2 and β2).
Therefore, it would have been obvious at the time the invention was filed to incorporate the color prediction of Choi with the dual models with different coefficients suggested by Zhang. The motivation would be to predict the final predicted chroma block from the partial chroma multiple linear models combined. Zhang at ¶0130.
 Regarding claim 2, Choi, further in view of Zhang, [hereinafter Choi-Zhang], suggest all the limitations and motivation of claim 1, as discussed above. Choi also discloses before determining the at least two groups of first colour component neighboring reference values and second colour component neighboring reference values of the current coding block, further comprising: sampling neighboring reference values of a first colour component for the current coding block to acquire the first colour component neighboring reference values of the current coding block; and sampling neighboring reference values of a second colour component for the current coding block to acquire the second colour component neighboring reference values of the current coding block (generating a prediction sample of a chroma component using a sample value of a luma component; generating a second prediction sample by applying the determined component prediction mode to the current chroma block; 0011).
Regarding claim 3, Choi-Zhang suggest all the limitations and motivation of claim 2, as discussed above. Choi also discloses wherein the operations of sampling at least comprises down-sampling (A CCLM mode may include a linear model (LM) mode using one linear model, a multi-model linear model (MMLM) mode using a plurality of linear models, and a multi-filter linear model (MFLM) mode using a plurality of down-sampling filters; 0156).
Regarding claim 4, Choi-Zhang suggest all the limitations and motivation of claim 2, as discussed above. Zhang also suggests acquiring a first group of first colour component neighboring reference values and second colour component neighboring reference values from the first colour component neighboring reference values of the current coding block and the second colour component neighboring reference values of the current coding block; and acquiring a second group of first colour component neighboring reference values and second colour component neighboring reference values from the first colour component neighboring reference values of the current coding block and the second colour component neighboring reference values of the current coding block (Classification of neighboring samples into two groups is illustrated in FIG. 7A, classification of neighboring samples into three groups is illustrated in FIG. 7B, and classification of neighboring samples into two or more, non-continuous groups is illustrated in FIGS. 7C-7E. In some examples, the definition or calculation of thresholds may differ under different M values (e.g., different threshold values depending on the number of groups, and thus the number of linear models); 0137 and Figs. 7A-E).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include two groups determined by a threshold value suggested by Zhang in the device of Choi to improve performance by using a plurality of linear model modes when the size of the current chroma block satisfies a threshold.
 Regarding claim 5, Choi-Zhang suggest all the limitations and motivation of claim 4, as discussed above. Zhang also suggests computing a first parameter and a second parameter of a first computing model according to the first group of first colour component neighboring reference values and second colour component neighboring reference values (FIG. 4 is a conceptual diagram of example locations of samples used for deriving model parameter α and model parameter β for linear model chroma intra prediction; 0026); computing a first parameter and a second parameter of a second computing model according to the second group of first colour component neighboring reference values and second colour component neighboring reference values (The parameters for the linear models may be derived in the same manner as described above, where parameters are derived for each linear model using the samples for the particular classification group for that model; 0160 and Fig. 10); and determining the first computing model according to the first parameter and the second parameter of the first computing model and determining the second computing model according to the first parameter and the second parameter of the second computing model (Figs. 11 and 12).
Regarding claim 6, Choi-Zhang suggest all the limitations and motivation of claim 4, as discussed above. Zhang also suggests determining a weighting coefficient for the first group of first colour component neighboring reference values and second colour component neighboring reference values (determining a final linear mode angular prediction for the samples of the current chroma block as a weighted sum of the applied angular mode prediction pattern and linear model prediction pattern; 0015); and determining a weighting coefficient for the second group of first colour component neighboring reference values and second colour component neighboring reference values (In the example with a transition zone, the linear models may be defined as follows:
Pred.sub.C[x,y]=(ω.sub.1□(α.sub.1.Math.Rec′.sub.L[x,y]+β.sub.1)+ω.sub.2□(α.sub.2.Math.Rec′.sub.L[x,y]+β.sub.2))/s; 0152);
wherein establishing the at least two computing models according to the at least two groups of first colour component neighboring reference values and second colour component neighboring reference values comprises:
computing the first parameter and the second parameter of the first computing model according  to  the  first  group  of  first  colour  component neighboring  reference  values  and second  colour  component  neighboring  reference  values  and  a  weighting  coefficient  for  the first   group   of   first   colour   component   neighboring   reference   values   and   second    colour component neighboring reference values;
computing  the  first  parameter  and  the  second  parameter  of  the  second  computing model  according  to the  second  group of first colour  component  neighboring  reference  values and  second  colour  component  neighboring  reference  values  and  a  weighting  coefficient  for the  second  group  of  first  colour  component  neighboring  reference  values  and  second  colour component neighboring reference values; and
determining the first computing  model  according to the first parameter and the second parameter   of   the   first   computing   model   and   determining   the   second   computing   model according to the first parameter and the second parameter of the second computing model (Video encoder 20 and video decoder 30 are further configured to compute a weighted average of the two versions of the predicted chroma samples. The weighted average of two prediction blocks (using Model 1 or Model 2) may be treated as the final prediction block of the current chroma block. Any weighting may be used;0162).
Regarding claim 7, Choi-Zhang suggest all the limitations and motivation of claim 1, as discussed above. Zhang also suggests in  response  to  the  first group  of first  colour  component  neighboring  reference  values being  L(m), the first  group  of  second  colour  component  neighboring  reference  values being 	C(m), and the weighting  coefficient for the first group of first colour component neighboring reference  values  and  second  colour  component  neighboring  reference  values  being  w(m) , 
computing  the first  parameter  α1   and  the  second  parameter  β1  of the  first  computing  model according to  w(m),  L(m), C(m)  and an equation (1):

    PNG
    media_image2.png
    125
    645
    media_image2.png
    Greyscale

in  response  to  the  second  group  of  first  colour  component   neighboring   reference values  being  L(k),  the second  group  of  second  colour  component  neighboring   reference values  being  C(k) ,  and   the   weighting   coefficient   for   the   second   group   of  first colour component neighboring  reference  values and second  colour component  neighboring  reference values  being  w(k),  computing  the  first  parameter  α2   and  the  second  parameter  β2  of  the second computing model according to w(k), L(k), C(k) and an equation (2):

    PNG
    media_image3.png
    124
    616
    media_image3.png
    Greyscale
 
(Video encoder 20 and video decoder 30 may then apply a weighted average to each of the multiple predicted chroma blocks to obtain a final predicted chroma block; 0130 and equations 1-4, ¶¶0118-120).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include two groups determined by a threshold value suggested by Zhang in the device of Choi to improve performance by using a plurality of linear model modes when the size of the current chroma block satisfies a threshold.
Regarding claim 8, Choi-Zhang suggest all the limitations and motivation of claim 2, as discussed above. Zhang also suggests wherein the first colour component neighboring reference values of the current coding block comprises at least one of the following: first colour component neighboring reference values at left side of the current coding block or first colour component neighboring reference values at upper side of the current coding block, and
the second colour component neighboring reference values of the current coding block comprises at least one of the following: second colour component neighboring reference values at left side of the current coding block or second colour component neighboring reference values at upper side of the current coding block (For a target N×N chroma block, when both left and above causal samples are available, the total number of involved samples is 2N; when only left or above causal samples are available, the total number of involved samples is N; 0121 and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include two groups determined by a threshold value suggested by Zhang in the device of Choi to improve performance by using a plurality of linear model modes when the size of the current chroma block satisfies a threshold.
Regarding claim 9, Choi-Zhang suggest all the limitations and motivation of claim 8, as discussed above. Zhang also suggests wherein determining the at least two groups of first colour component neighboring reference values and second colour component neighboring reference values of the current coding block comprises at least two of the following: determining, from the first colour component neighboring reference values of the current coding block and the second colour component neighboring reference values of the current coding block, the first colour component neighboring reference values at left side of the current coding block and the second colour component neighboring reference values at left side of the current coding block to be a first group of first colour component neighboring reference values and second colour component neighboring reference values; determining, from the first colour component neighboring reference values of the current coding block and the second colour component neighboring reference values of the current coding block, the first colour component neighboring reference values at upper side of the current coding block and the second colour component neighboring reference values at upper side of the current coding block to be a second group of first colour component neighboring reference values and second colour component neighboring reference values; and determining, from the first  colour component neighboring reference values of the current coding block and the second colour component neighboring reference values of the current coding block, first colour component neighboring reference values at left side and upper side of the current coding block and second colour component neighboring reference values at left side and upper side of the current coding block to be a third group of first colour component neighboring reference values and second colour component neighboring reference values (FIG. 4 is a conceptual diagram illustrating locations of samples used for deriving model parameter α and model parameter β. As illustrated in FIG. 4, only left and above causal samples marked as gray circles are involved in the calculation of model parameter α and model parameter β to keep total samples number I as power of 2. For a target N×N chroma block, when both left and above [i.e., at least two] causal samples are available, the total number of involved samples is 2N; when only left or above causal samples are available, the total number of involved samples is N.; 0121 and Fig. 4).
Regarding claim 10, Choi-Zhang suggest all the limitations and motivation of claim 9, as discussed above. Zhang also suggests wherein before establishing the at least two computing models, the method further comprises at least two of the following: computing a first parameter and a second parameter of a first computing model according to the first group of first colour component neighboring reference values and second colour component neighboring reference values; computing a first parameter and a second parameter of a second computing model according to the second group of first colour component neighboring reference values and second colour component neighboring reference values; and computing a first parameter and a second parameter of a third computing model according to the third group of first colour component neighboring reference values and second colour component neighboring reference values; and  wherein establishing the at least two computing models comprises: establishing at least one of the first computing model, the second computing mode or the third computing mode according to at least one of the first parameter and the second parameter of the first computing model, the first parameter and the second parameter of the second computing model, or the first parameter and the second parameter of the third computing model (the number of classes may be pre-defined and fixed for all video sequences. In one example, video encoder 20 may be configured to signal the number of classes in an encoded video bitstream to video decoder 30 in one or more of a PPS, SPS, and/or slice header. In one example, the number of classes may be dependent on the block size, e.g., width and/or height of the current luma/chroma block. An example of M classes for MMLM is given as follows:

    PNG
    media_image4.png
    169
    404
    media_image4.png
    Greyscale
; where α1-M and β1-M are the first and second parameters for the first-third computing models.).
Regarding claim 11, Choi-Zhang suggest all the limitations and motivation of claim 1, as discussed above. Zhang also suggests wherein selecting the computing model corresponding to the current coding block from the at least two computing models comprises: computing, according to a first colour component reconstructed value of at least one sample in the current coding block and the at least two computing models, each of rate distortion cost values, corresponding to a respective one of the at least two computing models, of the current coding block; and selecting, according to the computed at least two rate-distortion cost values, the computing model corresponding to the current coding block (partition unit 48 may initially partition a frame or slice into CTUs, and partition each of the CTUs into sub-CUs based on rate-distortion analysis (e.g., rate-distortion optimization); 0080 and intra-prediction unit 46 may calculate rate-distortion values using a rate-distortion analysis for the various tested intra-prediction modes, and select the intra-prediction mode having the best rate-distortion characteristics among the tested modes. Rate-distortion analysis generally determines an amount of distortion (or error) between an encoded block and an original, unencoded block that was encoded to produce the encoded block, as well as a bitrate (that is, a number of bits) used to produce the encoded block. Intra-prediction unit 46 may calculate ratios from the distortions and rates for the various encoded blocks to determine which intra-prediction mode exhibits the best rate-distortion value for the block; 0086).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include two groups determined by a threshold value suggested by Zhang in the device of Choi to improve performance by using a plurality of linear model modes when the size of the current chroma block satisfies a threshold.
28.	Regarding claim 12, Choi-Zhang suggest all the limitations and motivation of claim 1, as discussed above. Zhang also suggests before establishing the at least two computing models according to the at least two groups of first colour component neighboring reference values and second colour component neighboring reference values, further comprising: traversing the first colour component neighboring reference values of the current coding block, and screening the traversed first colour component neighboring reference values (as illustrated in FIG. 7A, when M is equal to 2, neighboring samples may be classified into two groups. A neighboring sample with Rec′.sub.L[x,y] Threshold may be classified into group 1; while a neighboring sample with Rec′.sub.L[x,y]>Threshold may be classified into group 2. Video encoder 20 and video decoder 30 may be configured to derive two linear models (one for each group); 0138).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include two groups determined by a threshold value suggested by Zhang in the device of Choi to improve performance by using a plurality of linear model modes when the size of the current chroma block satisfies a threshold.
Regarding claim 14, Choi-Zhang suggest all of the limitations and motivation of claim 1 in encoder method form rather than decoder method form. Choi also discloses a decoder (Fig. 2). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 14. 
Regarding claim 15, Choi-Zhang suggest all of the limitations and motivation of claims 6 and 14 in encoder method form rather than decoder method form. Choi also discloses a decoder (Fig. 2). Therefore, the supporting rationale of the rejection to claims 6 and 14 applies equally as well to those elements of claim 15. 
Regarding claim 16, Choi-Zhang suggest all the limitations and motivation of claim 14, as discussed above. Zhang also suggests before establishing the at least two computing models according to the at least two groups of first colour component neighboring reference values and second colour component neighboring reference values, further comprising: traversing the first colour component neighboring reference values of the current coding block, and screening the traversed first colour component neighboring reference values, wherein screening the traversed first colour component neighboring reference values comprises: selecting first colour component sampling values of to-be-removed pixels from the traversed first colour component neighboring reference values; removing the selected first colour component sampling values from the first colour component neighboring reference values (Fig. 9 white down-sampled Luma samples and The white dots outside of the block show other neighboring chroma samples that are not used; 0157); and removing second colour component sampling values of the to-be-removed pixels from the second colour component neighboring reference values (Fig. 9 white chroma samples and The white dots outside of the block show other neighboring chroma samples that are not used; 0157 and as illustrated in FIG. 7A, when M is equal to 2, neighboring samples may be classified into two groups. A neighboring sample with Rec′.sub.L[x,y] Threshold may be classified into group 1; while a neighboring sample with Rec′.sub.L[x,y]>Threshold may be classified into group 2. Video encoder 20 and video decoder 30 may be configured to derive two linear models (one for each group); 0138 and The residual data may correspond to pixel differences between pixels of the unencoded picture and prediction values corresponding to the Pus; 0070 and  As shown in FIG. 9, each of the luma samples, both in the current block and the neighboring luma samples, has an associated luma value depicted in each circle. The neighboring luma values that are less than or equal to the threshold (in this case 17), are shaded black (group 1). The luma values that are greater than the threshold are left white [i.e., removed], i.e., unshaded (group 2). The neighboring chroma samples are classified into group 1 and group 2 based on the classifications of the corresponding luma samples in the same positions; 0159).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include two groups determined by a threshold value suggested by Zhang in the device of Choi to improve performance by using a plurality of linear model modes when the size of the current chroma block satisfies a threshold.
Regarding claim 17, Choi-Zhang suggest all of the limitations and motivation of claim 1, as discussed above. Choi also discloses a device for predicting a video colour component (Fig. 1, element 12), applicable to an encoder, comprising:  a network interface (The communication medium may form part of a packet-based network, such as a local area network, a wide-area network, or a global network such as the Internet; 0048), a memory (storage device; 049), and a processor (a video preprocessor; 0052), wherein the network interface is configured to receive and send signals m a process of receiving and sending information with other external network elements (Fig. 1); the memory is configured to store computer programs capable of running in the processor (a computer-readable medium is encoded with instructions that, when executed, cause one or more processors of a device configured to code video data to perform any combination of methods described in this disclosure; 0021). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 17.
Regarding claim 18, Choi-Zhang suggest all of the limitations and motivation of claim 2 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 18.
Regarding claim 19, Choi-Zhang suggest all of the limitations and motivation of claim 3 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those limitations and motivation of claim 19.
Regarding claim 20, Choi-Zhang suggest all of the limitations and motivation of claim 4 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 20.
Regarding claim 21, Choi-Zhang suggest all of the limitations and motivation of claim 5 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 21.
Regarding claim 22, Choi-Zhang suggest all of the limitations and motivation of claim 6 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 22.
Regarding claim 23, Choi-Zhang suggest all of the limitations and motivation of claim 7 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 23.
Regarding claim 24, Choi-Zhang suggest all of the limitations and motivation of claim 8 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 24.
Regarding claim 25, Choi-Zhang suggest all of the limitations and motivation of claim 9 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to those elements of claim 25.
Regarding claim 26, Choi-Zhang suggest all of the limitations and motivation of claim 10 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to those elements of claim 26.
Regarding claim 27, Choi-Zhang suggest all of the limitations and motivation of claim 11 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to those elements of claim 27.
Regarding claim 28, Choi-Zhang suggest all of the limitations and motivation of claim 12 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to those elements of claim 28.
Regarding claim 30, Choi-Zhang suggest all of the limitations and motivation of claim 14 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 14 applies equally as well to those elements of claim 30.


Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Choi-Zhang, and further in view of  Drugeon, et al., (U.S. Patent Application Publication No. 2018/0316918 A1), hereinafter (“Drugeon”).
Regarding claim 13, Choi-Zhang suggest all of the limitations and motivation of claim 12, as discussed above. Zhang also suggests selecting first colour component sampling values of to-be-removed pixels from the traversed first colour component neighboring reference values (Fig. 9 white down-sampled Luma samples and The white dots outside of the block show other neighboring chroma samples that are not used; 0157); removing the selected first colour component sampling values from the first colour component neighboring reference values  (Fig. 9 white chroma samples and The white dots outside of the block show other neighboring chroma samples that are not used; 0157 and as illustrated in FIG. 7A, when M is equal to 2, neighboring samples may be classified into two groups. A neighboring sample with Rec′.sub.L[x,y] Threshold may be classified into group 1; while a neighboring sample with Rec′.sub.L[x,y]>Threshold may be classified into group 2. Video encoder 20 and video decoder 30 may be configured to derive two linear models (one for each group); 0138 and The residual data may correspond to pixel differences between pixels of the unencoded picture and prediction values corresponding to the Pus; 0070 and  As shown in FIG. 9, each of the luma samples, both in the current block and the neighboring luma samples, has an associated luma value depicted in each circle. The neighboring luma values that are less than or equal to the threshold (in this case 17), are shaded black (group 1). The luma values that are greater than the threshold are left white [i.e., removed], i.e., unshaded (group 2). The neighboring chroma samples are classified into group 1 and group 2 based on the classifications of the corresponding luma samples in the same positions; 0159); and
removing second colour component sampling values of the to-be-removed pixels from the second colour component neighboring reference values  (Fig. 9 white chroma samples and The white dots outside of the block show other neighboring chroma samples that are not used; 0157 and as illustrated in FIG. 7A, when M is equal to 2, neighboring samples may be classified into two groups. A neighboring sample with Rec′.sub.L[x,y] Threshold may be classified into group 1; while a neighboring sample with Rec′.sub.L[x,y]>Threshold may be classified into group 2. Video encoder 20 and video decoder 30 may be configured to derive two linear models (one for each group); 0138 and The residual data may correspond to pixel differences between pixels of the unencoded picture and prediction values corresponding to the Pus; 0070 and  As shown in FIG. 9, each of the luma samples, both in the current block and the neighboring luma samples, has an associated luma value depicted in each circle. The neighboring luma values that are less than or equal to the threshold (in this case 17), are shaded black (group 1). The luma values that are greater than the threshold are left white [i.e., removed], i.e., unshaded (group 2). The neighboring chroma samples are classified into group 1 and group 2 based on the classifications of the corresponding luma samples in the same positions; 0159), 
However, Choi-Zhang do not explicitly disclose setting, in the first colour component neighboring reference values, a weighting coefficient for the selected first colour component sampling values to be equal to 0; and setting, in the second colour component neighboring reference values, a weighting coefficient for second colour component sampling values of the to-be-removed pixels to be equal to 0.
Drugeon suggests setting, in the first colour component neighboring reference values, a weighting coefficient for the selected first colour component sampling values to be equal to 0; and setting, in the second colour component neighboring reference values, a weighting coefficient for second colour component sampling values of the to-be-removed pixels to be equal to 0 (Range parameter σ.sub.Y has a small value so that a weight becomes 0 in the case where the difference in lightness between a plurality of reference samples is small. In the opposite case where the difference in lightness between a plurality of reference samples is large, range parameter σ.sub.Y has a large value so that a weight becomes large and stronger smoothing is performed; 0294).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to remove samples by multiplying the equation by a weight = 0, as suggested by Drugeon in the device of Choi-Zhang to improve smoothing where the difference in lightness between a plurality of reference samples is small by removing the samples using a weight = 0.
Regarding claim 29, Choi-Zhang, further in view of Drugeon suggest all of the limitations and motivation of claim 13 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 13 applies equally as well to those elements of claim 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487